USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________          No. 94-2194                                    UNITED STATES,                                      Appellee,                                          v.                                 DANIEL G. SULLIVAN,                                Defendant - Appellant.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                              FOR THE DISTRICT OF MAINE                     [Hon. Morton A. Brody, U.S. District Judge]                                            ___________________                                 ____________________                                        Before                               Torruella, Chief Judge,                                          ___________                                Boudin, Circuit Judge,                                        _____________                              and Lisi,* District Judge.                                         ______________                                _____________________               David  J.  Fine, by  Appointment  of  the Court,  with  whom               _______________          Dangel, Donlan & Fine, was on brief for appellant.          _____________________               F. Mark Terison, Assistant United States Attorney, with whom               _______________          Jay  P.  McCloskey,  United  States Attorney,  and  Elizabeth  C.          __________________                                  _____________          Woodcock,  Assistant United  States Attorney,  were on  brief for          ________          appellee.                                 ____________________                                   October 29, 1996                                 ____________________                                        ____________________          *  Of the District of Rhode Island, sitting by designation.                    LISI, District Judge.                    LISI, District Judge                          ______________                                    I.  BACKGROUND                                    I.  BACKGROUND                    Following  a four  day trial,  a jury  found defendant-          appellant Daniel G. Sullivan guilty of receiving a stolen firearm          after previously having been convicted  of a felony ("Count  I"),          aiding and abetting the sale of stolen firearms ("Count II"), and          aiding and abetting  the sale  of firearms to  a convicted  felon          ("Count  III").  Finding that  Sullivan had been  convicted of at          least three  prior crimes of  violence or serious  drug offenses,          the district court sentenced Sullivan as an armed career criminal          pursuant to U.S.S.G.   4B1.4.  The  court imposed prison terms of          188 months  on Count I  and 120 months  on each of Counts  II and          III,  to  be  served  concurrently, with  five  years  supervised          release thereafter.                    Sullivan challenges the district  court's determination          of  his status as an armed career  criminal for the first time on          appeal,  a fact that Sullivan concedes  in his brief.  He alleges          no error  with respect  to the  offense of  conviction, sometimes          referred  to  as the  "triggering  offense."   See,  e.g., United                                                         ___   ____  ______          States v.  Bell, 966 F.2d 703, 705 n.5 (1st Cir. 1992).  Instead,          ______     ____          Sullivan  attacks the  district  court's use  of his  prior state          court  convictions as  predicate  offenses for  the armed  career          criminal  determination on two fronts.  For the reasons set forth          below,  this court  rejects  each of  Sullivan's contentions  and          affirms the district court's sentence.                                         -2-                                   II.  DISCUSSION                                   II.  DISCUSSION                                A.  Standard of Review                                A.  Standard of Review                                    __________________                    At  the outset,  it  is incumbent  upon  this court  to          delineate the correct standard of its review.  It is well-settled          in this circuit that arguments which an appellant failed to raise          in  contemporaneous objections below are effectively forfeited on          appeal and reversible only  if an appellant can  establish "plain          error."   United States  v. Winter,  70 F.3d  655, 659  (1st Cir.                    _____________     ______          1995),  cert. denied,  116 S.  Ct. 1366  (1996); see  also United                  ____________                             _________ ______          States  v.  Alzanki, 54  F.3d 994,  1003  (1st Cir.  1995), cert.          ______      _______                                         _____          denied, 116 S. Ct. 909 (1996); United States v. Griffin, 818 F.2d          ______                         _____________    _______          97,  100 (1st Cir.),  cert. denied, 484  U.S. 844 (1987).   Under                                ____________          this standard, an  appellant must establish:  "(1) 'error,' i.e.,                                                                      ____          a '[d]eviation from a legal rule'; (2) that  the error is 'plain'          or 'obvious';  and (3) that the plain error affected 'substantial          rights.'"    United States  v. Winter,  70  F.3d at  659 (quoting                       _____________     ______          United States v. Olano, 507 U.S. 725, 732 (1993)).  Regardless of          _____________    _____          whether an appellant bears this  burden, however, the decision to          correct the error is entirely discretionary.  See id.  We proceed                                                        ___ ___          to address Sullivan's two arguments in light of these principles.                          B.  Sufficiency of the Indictment                          B.  Sufficiency of the Indictment                              _____________________________                    Sullivan's first argument  concerns the sufficiency  of          the indictment under which  he was charged.  Sullivan  avers that          the  list of his prior  state court convictions  contained in the          indictment did not  contain three  convictions valid  for use  as          predicate offenses under the  Armed Career Criminal Act ("ACCA"),                                         -3-          18  U.S.C.    924.   A  thorough  examination of  the  indictment          undercuts this argument, however.                    The indictment lists  a number  of Sullivan's  previous          convictions,  ranging from  simple  drug possession  in 1970,  to          burglary in  1983.  Sullivan does not challenge the use of two of          these convictions, the burglary  conviction on May 18, 1983,  and          one on October 29, 1992  for arson, as predicate offenses.1   The          issue  raised  on   appeal  is  whether  any  of   the  remaining          convictions were valid for use as a third predicate offense.                    With  respect  to  this  issue,  Sullivan  devotes  the          majority  of  his  efforts  to   arguing  why  his  several  drug          convictions, a conviction for possession of bomb materials, and a          generic  conspiracy  conviction   are  inadequate  to   serve  as          predicate offenses.  We need not address these contentions.                    The presentence  report reveals that Sullivan  had four                                                                       ____          prior  state court burglary convictions,  not one, as  he and the          indictment suggest.   This  inconsistency is attributable  to the          fact that the convictions were consolidated for sentencing in the          state court in  which Sullivan was tried.  It  is clear, however,          that the burglaries took place  on different dates, involved four          different victims, and involved four distinct sentences.                    It  is well-settled  in  this circuit  and others  that          crimes  which   were  committed  on  different   dates,  involved          different  locations, and  targeted different  victims are  to be                                        ____________________          1  Sullivan declines to do so for good reason:  the term "violent          felony"  is defined by statute to include the crimes of arson and          burglary.  See 18 U.S.C.   924(e)(2)(B).                     ___                                         -4-          treated as  distinct for  purposes of 18  U.S.C.    924(e).   See                                                                        ___          United States v. Riddle, 47 F.3d 460, 462 (1st Cir. 1995); United          _____________    ______                                    ______          States  v.  Lewis, 40  F.3d 1325,  1346  (1st Cir.  1994); United          ______      _____                                          ______          States  v.  Godinez,  998  F.2d  471,  472-73  (7th  Cir.  1993).          ______      _______          Accordingly,  any three of  the five prior  state convictions for          burglary  or arson  could have  served as the  predicate offenses          necessary to sentence Sullivan as an armed career criminal.                    Any  argument that  Sullivan did  not receive  adequate          notice that the government intended  to seek an enhancement under          the  ACCA   because  the  four  burglary   convictions  were  not          delineated  in the  indictment must  also fail  for two  reasons.          First,  the government  "need  not allege  in the  indictment the          three  prior felonies that it  will use to  enhance a defendant's          sentence under    924(e)(1)."   United States v.  Tracy, 36  F.3d                                          _____________     _____          187, 198 (1st Cir.  1994), cert. denied, 115 S.  Ct. 1717 (1995);                                     ____________          see also United  States v. Rumney, 867 F.2d 714,  719 (1st Cir.),          ________ ______________    ______          cert.  denied, 491 U.S. 908 (1989).   Second, notwithstanding the          _____________          government's failure to elucidate  the specific felonies it would          use as predicate crimes, it did announce its intention to seek an          enhanced sentence under  the ACCA  in both the  indictment and  a          trial brief filed  prior to  commencement of trial.   See  United                                                                ___  ______          States v. Tracy,  36 F.3d at  198; United  States v. Rumney,  867          ______    _____                    ______________    ______          F.2d at 716.  Accordingly, we find no plain error with respect to          this issue.                           C.  Restoration of Civil Rights                           C.  Restoration of Civil Rights                               ___________________________                    Sullivan's  second argument  is  grounded in  18 U.S.C.                                         -5-            921(a)(20).  This section provides that "[a]ny conviction which          has been  expunged, or set aside  or for which a  person has been          pardoned or has had civil rights restored shall not be considered          a  conviction for  purposes of  [the ACCA],  unless  such pardon,          expungement, or  restoration of civil  rights expressly  provides          that the  person may  not ship,  transport,  possess, or  receive          firearms."   18 U.S.C.   921(a)(20).  Sullivan relies on the fact          that various laws enacted by the  State of Maine between 1975 and          1981  served to restore the civil rights that had previously been          denied to those convicted of felony offenses.                    Civil  rights generally encompass  "the right  to vote,          the right to seek and hold  public office, and the right to serve          on a jury."  United States v. Caron, 77 F.3d 1,  2 (1st Cir.) (en                       _____________    _____          banc),  cert. denied, 116  S. Ct. 2569  (1996).  At  one point in                  ____________          time, the State of Maine denied these rights to felons.  In 1975,          however, Maine reversed course and restored these rights.  At the          time of  Sullivan's state  court arson and  burglary convictions,          the  restoration  effort by  Maine  was  complete:   felons  were          permitted to  vote, hold office, and  serve on a jury.   As such,          Sullivan  invites  us to  provide  a  favorable response  to  the          question left open  in this  circuit by Caron,  that is,  whether                                                  _____          civil  rights  which  have  never  actually  been  forfeited  can          nonetheless be "restored."                    We  need  not  answer  this   question  here,  however.          Section  921(a)(20)  provides that  a conviction  may serve  as a          predicate offense under the ACCA notwithstanding the  restoration                                         -6-          of civil rights theretofore  forfeited if the restoration statute          imposes  a  restriction  on  the felon's  ability  to  possess  a          firearm.  18 U.S.C.   921(a)(20).  While the restoration statutes          enacted  by  Maine did  not include  an  explicit restraint  on a          felon's  ability to  possess  a firearm,  such restrictions  were          already in  place in Maine.   See Me. Rev. Stat. Ann.  tit. 15,                                          ___          393 (West 1995);2 see  generally Passamaquoddy Tribe v.  State of                            ______________ ___________________     ________          Maine,  75 F.3d  784,  789  (1st  Cir.  1996).    Therefore,  the          _____          statutory restrictions imposed on a  felon's ability to possess a          firearm in Maine  afford Sullivan no  relief from the  sentencing          enhancements of the ACCA.                    We  think it  is unnecessary  to elaborate  because our          reading of  the statute  is that  followed by  a majority of  the          circuits that  have spoken to  the need  to read state  law as  a                                        ____________________          2  This statute provides, in pertinent part:                    1.  Possession prohibited.   A person may not                    own,  possess  or  have  under  that person's                    control  a  firearm, unless  that  person has                    obtained a permit under this section, if that                    person:                      A.   Has been  convicted of a  crime, under                    the laws of the  United States, this State or                    any  other  state,  that  is   punishable  by                    imprisonment for one year or more . . . .                    2.   Application  after  5 years.   A  person                    subject to  the  provisions of  subsection  1                    may, after the expiration of 5 years from the                    date  that the  person is  finally discharged                    from the sentences imposed as a result of the                    conviction  or  adjudication,  apply  to  the                    Commissioner of Public Safety for a permit to                    carry  a firearm.    That person  may not  be                    issued a permit to carry a  concealed firearm                    . . . .          Me. Rev. Stat. Ann. tit. 15,   393 (West 1995).                                         -7-          whole.   Indeed, apart from the District of Columbia Circuit, see                                                                        ___          United  States  v. Bost,  87 F.3d  1333  (D.C. Cir.  1996), every          ______________     ____          circuit  court that has addressed the issue appears to have taken          the  approach that we follow  here.  See  United States v. Burns,                                               ___  _____________    _____          934 F.2d 1157, 1159-61  (10th Cir. 1991), cert. denied,  502 U.S.                                                    ____________          1124  (1992); United  States v.  McLean, 904  F.2d 216,  218 (4th                        ______________     ______          Cir.), cert. denied, 498 U.S. 875 (1990); United States v. Erwin,                 ____________                       _____________    _____          902 F.2d 510, 513 (7th Cir.),  cert. denied, 498 U.S. 859 (1990);                                         ____________          United States v. Cassidy, 899 F.2d 543, 549 (6th Cir.  1990); cf.          _____________    _______                                      ___          United States v. G mez, 911 F.2d 219, 221-22 (9th Cir. 1990).  We          _____________    _____          reserve decision  on a  further question,  which appears  to have          divided the  circuits  more  closely,  as to  whether  a  firearm          restriction  in a  state statute  would be  sufficient in  a case          where  the defendant received  a document such  as a  pardon or a          certificate that  purported to restore  all civil rights  but did          not expressly mention any  restrictions with respect to firearms.          See United States v. Erwin, 902 F.2d at 512-13.          ___ _____________    _____                    Accordingly, the district court properly used the state          arson and burglary convictions as predicate offenses for purposes          of determining his  sentence pursuant to  the ACCA.   We find  no          plain error.                                   III.  CONCLUSION                                   III.  CONCLUSION                    For the foregoing reasons,  the sentence imposed by the          district court is affirmed.                            ________                                         -8-